Exhibit 10.55


EXECUTION COPY


EMPLOYMENT AGREEMENT
First Amendment


FIRST AMENDMENT, dated as of August 12, 2015 (“First Amendment”) to the
EMPLOYMENT AGREEMENT, dated as of January 4, 2015, between Advance Auto Parts,
Inc. (“Advance” or the “Company”), a Delaware corporation, and Tammy Moss Finley
(the “Executive”) (the “Agreement”).
The Company and the Executive agree as follows:
1.    Amendment to Section 18 of the Agreement. Effective as of January 4, 2015,
Section 18 of the Agreement is hereby amended by revising Section 18 in its
entirety to read as follows:
18.    Loyalty Obligations. The Executive agrees that the following obligations
(“Loyalty Obligations”) shall apply in consideration of the Executive’s
employment by or continued employment with the Company:     
    


(a)    Confidential Information.


(i)    Company Information. The Executive agrees at all times during the term of
the Executive’s employment and thereafter, to hold any Confidential Information
of the Company or its Related Entities in strictest confidence, and not to use
(except for the benefit of the Company to fulfill the Executive’s employment
obligations) or to disclose to any person, firm or corporation other than the
Company or those designated by it said Confidential Information without the
prior authorization of the Company, except as may otherwise be required by law
or legal process. The Executive agrees that “Confidential Information” means any
proprietary information prepared or maintained in any format, including
technical data, trade secrets or know-how in which the Company or Related
Entities have an interest, including, but not limited to, business records,
contracts, research, product or service plans, products, services, customer
lists and customers (including, but not limited to, vendors to the Company or
Related Entities on whom the Executive called, with whom the Executive dealt or
with whom the Executive became acquainted during the term of the Executive’s
employment), pricing data, costs, markets, expansion plans, summaries, marketing
and other business strategies, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration or
marketing, financial or other business information obtained by the Executive or
disclosed to the Executive by the Company or Related Entities or any other
person or entity during the term of the Executive’s employment with the Company
either directly or indirectly electronically, in writing, orally, by drawings,
by observation of services, systems or other aspects of the business of the
Company or


--------------------------------------------------------------------------------




Related Entities or otherwise. Confidential Information does not
includeinformation that: (A) was available to the public prior to the time of
disclosure, whether through press releases, SEC filings or otherwise; or (B)
otherwise becomes available to the public through no act or omission of the
Executive.


(ii)    Third Party Information. The Executive recognizes that the Company and
Related Entities have received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on the part of
the Company or Related Entities to maintain the confidentiality of such
information and to use it only for certain limited purposes. The Executive
agrees at all times during the Executive’s employment and thereafter to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Executive’s work for the Company consistent with
the obligations of the Company or Related Entities with such third party.


(b)    Conflicting Employment. The Executive agrees that, during the term of the
Executive’s employment with the Company, the Executive will not engage in any
other employment, business, consulting or other business activity directly
related to the business in which the Company or Related Entities are now
involved or become involved during the term of the Executive’s employment. Nor
will the Executive engage in any other activities that conflict with the
business of the Company or Related Entities. Furthermore the Executive agrees to
devote such time as may be necessary to fulfill the Executive’s obligations to
the Company.


(c)    Returning Company Property. The Executive agrees that any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
the Executive or others pursuant to or during the Executive’s employment with
the Company or otherwise shall be the property of the Company or its Related
Entities and their respective successors or assigns. At the time of leaving the
employ of the Company, the Executive will deliver all material Company property
to the Company or to the Company’s designee and will not keep in the Executive’s
possession, recreate or deliver said property to anyone else. In the event of
the termination of the Executive’s employment and upon request by the Company,
the Executive agrees to sign and deliver the “Termination Certification”
attached hereto as Exhibit A.


(d)    Notification of New Employer. In the event that the Executive leaves the
employ of the Company, and is employed or engaged in a manner not involving
legal representation or the practice of law, the Executive hereby grants consent
to notification by the Company to the Executive’s new employer (whether the
Executive is employed as an employee, consultant, independent contractor,
director, partner, officer, advisor, Executive, volunteer or manager) about the
Executive’s Loyalty Obligations specified under this Agreement.


(e)    Non-Interference. The Executive covenants and agrees that while the
Executive is employed by the Company and for a period of one (1) year
immediately following the termination

2

--------------------------------------------------------------------------------




of the Executive’s employment with the Company for any reason, the Executive
shall not, without the prior written approval of the Company, directly or
indirectly, either on behalf of the Executive or any other person or entity,
Interfere with the Company or any of its Related Entities.


(i)     For purposes of this Agreement, “Interfere” shall mean, except in the
performance of the Executive’s duties and responsibilities on behalf of and for
the benefit of the Company, (A) to solicit, entice, persuade, induce, influence
or attempt to influence, directly or indirectly, customers or prospective
customers, suppliers or prospective suppliers, employees, agents or independent
contractors of the Company or any of its Related Entities to restrict, reduce,
sever or otherwise alter their relationship with the Company or any of its
Related Entities, or (B) to hire on the Executive’s own behalf or on behalf of
any other person or entity, directly or indirectly, any current or former
employee or independent contractor of the Company who at any time was supervised
(1) directly by the Executive or (2) by another person who was supervised
directly by the Executive, or (C) whether as a direct solicitor or provider of
such services, or in a direct management or direct supervisory capacity over
others who solicit or provide such services, to solicit or provide services that
fall within the definition of Restricted Activities as defined in Subsection
18(f)(ii) below to any customer of the Company or its Related Entities, provided
in no event shall this (1) restrict Executive from providing legal
representation to or for, or soliciting legal representation from or for, any
such customer, (2) restrict Executive from providing legal representation to or
for, or soliciting legal representation from or for, any attorney or firm,
including both in house counsel and outside counsel, or (3) restrict any such
customer, attorney or firm from contacting or interacting with Executive
regarding legal representation.


(ii)    After termination of the Executive’s employment, this provision shall
only apply to those current or former employees, independent contractors,
customers or suppliers of the Company or Related Entities who were such at any
time within 12 months prior to the date of such termination.
 
(f)    Covenants Not to Compete


(i)     Non-Competition. the Executive covenants and agrees that during the
period from the date hereof until, one (1) year immediately following the
termination, for any reason, of the Executive’s employment with the Company (the
“Non-Compete Period”), the Executive will not, directly or indirectly:


(A)     own or hold, directly or beneficially, as a shareholder (other than as a
shareholder with less than 5% of the outstanding common stock of a publicly
traded corporation), option holder, warrant holder, partner, member or other
equity or security owner or holder of any company or business that derives more
than 15% of its revenue from the Restricted Activities (as defined below) within
the Restricted Area (as defined below), or any company or business controlling,

3

--------------------------------------------------------------------------------




controlled by or under common control with any company or business directly
engaged in such Restricted Activities within the Restricted Area (any of the
foregoing, a “Restricted Company”) or


(B)     engage or participate as an employee, director, officer, manager,
Executive, partner, independent contractor, consultant or technical or business
advisor (or any foreign equivalents of the foregoing) with any Restricted
Company in the Restricted Activities within the Restricted Area, provided
however, that such restriction shall not apply to any such engagement or
participation involving any legal representation or the practice of law.


(ii)    Restricted Activities/Restricted Area. For purposes of this Agreement,
the term “Restricted Activities” means (1) the retail, commercial and/or
wholesale sale, rental, and/or distribution of parts, accessories, supplies
(including, but not limited to, paint), equipment and/or maintenance items for
automobiles, light and heavy duty trucks (both commercial and non-commercial),
off-road equipment, buses, recreational vehicles, and/or agricultural equipment,
and/or (2) the provision of any automotive-related service (including, but not
limited to, shop management, inventory control, and/or vehicle repair software
or marketing) to auto repair shops, garages, specialty-service providers (e.g.
any business that specializes in automotive oil changes, painting, tires,
mufflers, brakes, transmission, and/or body work) and/or service centers,
including, but not limited to painting, collision or body service centers. In no
event shall “Restricted Activities” mean or include legal representation or the
practice of law or any communication or contact with Executive, regardless of
who initiates it, regarding any legal representation or the practice of law. The
term “Restricted Area” means the United States of America, including its
territories and possessions.
  
(iii)    Association with Restricted Company. In the event that the Executive
intends to associate (whether as an employee, consultant, independent
contractor, officer, manager, advisor, partner, executive, volunteer or
director) with any Restricted Company during the Non-Compete Period in a manner
not involving any legal representation or the practice of law, the Executive
must provide information in writing to the Company relating to the activities
proposed to be engaged in by the Executive for such Restricted Company. All such
current associations are set forth on Exhibit B to this Agreement. In the event
that the Company consents in writing to the Executive’s engagement in such
activity, the engaging in such activity by the Executive shall be conclusively
deemed not to be a

4

--------------------------------------------------------------------------------




violation of this Subsection 18(f). Notwithstanding anything to the contrary
herein, such consent is not intended and shall not be deemed to be a waiver or
nullification of the covenant of non-competition of the Executive or other
similarly bound Executives.


(g)    Non-Disparagement. The Executive agrees that while the Executive is
employed by the Company and at all times following the termination of the
Executive’s employment with the Company for any reason, the Executive will not
take any action or make any statement which disparages the Company or its
practices or which disrupts or impairs its normal operations, such that it
causes a material adverse impact to the Company.


(h)    Effect of Non-Payment of Benefits; Clawback. The Executive’s
post-termination of employment obligations under this Paragraph 18 shall cease
upon the Company’s failure to make any payments or benefits hereunder as a
result of the termination of the Executive’s employment when due if within 15
days after written notice from the Executive to the Company of such failure, the
Company does not make the required payment. In the event that the Executive
materially violates Subsection 18(e), 18(f), or 18(g), and does not cure such
violation (if it can be cured) within five (5) days after written notice of such
failure, the Executive agrees that calculation of the harm to the Company from
such violation would be uncertain and not capable of being readily ascertained,
and that as a reasonable estimation of the harm to the Company from such
violation the Executive shall repay to the Company a portion of the Termination
Payment paid to the Executive pursuant to Section 4(d)(i) equal to a fraction,
the numerator of which is the number of days left in the applicable period under
Subsection 18(e), 18(f), or 18(g), and the denominator of which is the total
number of days in the applicable period under such Section. In the event that
the Executive materially violates Subsection 18(a) or 18(c), and does not cure
such violation (if it can be cured) within five days after written notice of
such failure, the Executive agrees that calculation of the harm to the Company
from such violation would be uncertain and not capable of being readily
ascertained, and that as a reasonable estimation of the harm to the Company from
such violation the Executive shall repay to the Company a portion of the
Termination Payment paid to the Executive pursuant to Section 4(d)(i) equal to a
fraction, the numerator of which is the number of days left in the one (1) year
period immediately following the termination and the denominator of which is
365. The Executive further agrees that such repayment obligation shall
constitute liquidated damages and that the Company shall have no other right to
damages under this Agreement or at law with respect to breaches of Subsection
18(a), 18(c), 18(e), 18(f), or 18(g), but the Company shall have the right to
seek equitable relief pursuant to Subsection 18(i) hereunder.


(i)    Specific Enforcement; Remedies Cumulative; Attorney Fees. The Executive
acknowledges that the Company and Related Entities, as the case may be, will be
irreparably injured if the provisions of Subsections 18(a), 18(b), 18(c), 18(e),
18(f) and 18(g) hereof are not specifically enforced and the Executive agrees
that the terms of such provisions (including without limitation the periods set
forth in Subsections 18(e), 18(f) and 18(g)) are reasonable and appropriate. If
the Executive

5

--------------------------------------------------------------------------------




commits, or the Company has evidence based on which it reasonably believes the
Executive threatens to commit, a material breach of any of the provisions of
Subsections 18(a), 18(b), 18(c), 18(e), 18(f) or 18(g) hereof, the Company
and/or Related Entities, as the case may be, shall have the right and remedy, in
addition to and not in limitation of any other remedy that may be available at
law or in equity, to have the provisions of Subsections 18(a), 18(b), 18(c),
18(e), 18(f) or 18(g) hereof specifically enforced by any court having
jurisdiction through immediate injunctive and other equitable relief, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and/or Related Entities and that money damages
will not provide an adequate remedy therefore. Such injunction shall be
available without the posting of any bond or other security, and the Executive
hereby consents to the issuance of such injunction.


(j)    Re-Set of Period for Non-Competition and Non-Interference. In the event
that a legal or equitable action is commenced with respect to any of the
provisions of Subsections 18(e), 18(f) or 18(g) hereof and the Executive has not
complied, in all material respects, with the provisions in such subsections with
respect to which such action has been commenced, then the one-year period, as
described in such subsections not so complied with by the Executive, shall be
extended from its original expiration date, day-for-day, for each day that the
Executive is found to have not complied, in all material respects, with such
subsections.




(k)    Jurisdiction and Venue. WITH RESPECT TO THE ENFORCEMENT OF ANY AND ALL
LOYALTY OBLIGATIONS ARISING UNDER PARAGRAPH 18, THE SUBSECTIONS 18(k) AND 18(l)
OF THIS AGREEMENT SHALL APPLY. THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN
MATTERS RELATED TO THIS PARAGRAPH 18 AND AGREE NOT TO COMMENCE ANY SUIT, ACTION
OR PROCEEDING RELATING THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF
THE COMMONWEALTH OF VIRGINIA, THE COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE CITY OF ROANOKE, VIRGINIA, OR THE STATE COURTS OR THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN ANY MUNICIPALITY WHEREIN AN OFFICE OF THE
COMPANY IS LOCATED, IN WHICH OFFICE THE EXECUTIVE WAS PHYSICALLY PRESENT WHILE
RENDERING SERVICES FOR THE COMPANY AT ANY TIME DURING THE 12 MONTHS IMMEDIATELY
PRECEDING THE COMMENCEMENT OF SUCH SUIT, ACTION OR PROCEEDING OR IMMEDIATELY
PRECEDING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, IF TERMINATED.


(l)    Waiver of Jury Trial. EXECUTIVE AGREES TO WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY LOYALTY
OBLIGATIONS. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EXECUTIVE, AND EXECUTIVE ACKNOWLEDGES THAT,

6

--------------------------------------------------------------------------------




EXCEPT FOR THE COMPANY’S AGREEMENT TO LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY
JURY (WHICH THE COMPANY HEREBY MAKES), THE COMPANY HAS NOT MADE ANY
REPRESENTATIONS OF FACTS TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS
BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING
OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF EXECUTIVE’S OWN FREE WILL, AND THAT EXECUTIVE HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. EXECUTIVE FURTHER ACKNOWLEDGES
THAT EXECUTIVE HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER AND AS EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT BELOW.


(m)     No Prohibition Against Legal Representation. Notwithstanding any other
provision in this Paragraph 18, as this Paragraph 18 relates to Executive’s
practice of law and representation of clients, this provision is intended to be,
and shall be interpreted as, consistent with the Virginia State Bar Rules of
Professional Conduct (or similar rules in other jurisdictions), including, but
not limited to, Rule 5.6(a), so as to not prohibit, limit or otherwise restrict
Executive’s ability to practice law and represent any person or company nor to
restrict any person or company from contacting or engaging Executive for legal
representation purposes and the Company expressly agrees and acknowledges that
Executive shall be free and unrestricted to provide legal representation to any
agent, employee, employer, independent contractor, customer, Restricted Company,
or any other person or company who Executive is otherwise restricted or
prohibited from interacting with in any manner pursuant to this Paragraph 18
consistent with the Virginia State Bar Rules of Professional Conduct (or similar
rules in other jurisdictions) and there are no restrictions on any of them
contacting Executive to request legal representation.




2.     Renumber Subsequent Sections. Sections 20 and 21 shall be renumbered as
Sections 19 and 20, respectively.


3,    Full Force and Effect. Except for those terms and provisions amended
herein, all other terms and conditions in the Agreement shall remain unchanged
and in full force and effect.


[SIGNATURE PAGE FOLLOWS]





7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this First Amendment
to the Agreement as of the date first written above.
Advance Auto Parts, Inc.
By:___________________________(SEAL)


Print Name:__________________________


Title:________________________________


Address: 5008 Airport Road
                     Roanoke, VA 24012
 





Executive


Print Name: Tammy Moss Finley


Signature:____________________________


Address:
                   



:
    



8